362 S.W.3d 69 (2012)
Brian Scot KEATH, Appellant,
v.
Brigitte Ann KEATH, Respondent.
No. WD 72640.
Missouri Court of Appeals, Western District.
March 27, 2012.
Nancy Garris, Blue Springs, MO, for Appellant.
*70 Deborah Conklin, Gladstone, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., THOMAS H. NEWTON, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mr. Brian S. Keath appeals the trial court's judgment ordering him to pay child support and maintenance in a dissolution of marriage action. Mr. Keath challenges the parenting plan and the maintenance award to Ms. Brigitte A. Keath (Barton).
For reasons stated in the memorandum provided to the parties, the judgment of the trial court is affirmed in accordance with Rule 84.16(b).